Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase “the plurality of lenses” of line 13 lacks a proper antecedent basis.  It is suggested that this phrase to be replaced by the phrase --a plurality of lenses-- in view of expediting the prosecution and overcoming the 112 rejection.  
	Claim 12 is rejected by virtue of its dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaChapelle (US2018/0284228).
Regarding claim 1, LaChapelle shows in Figs.6, 10 and 12 the following elements of applicant’s claim: a bulk receiver optic (paragraph 58) configured to receive light rays originating  from a field external (130) to the optical system; and an optical assembly having a plurality of micro-optic receiver channels (Fig.12; 602A, 602B, …, 602N) defining a plurality of discrete, non-overlapping fields of view in the field (paragraphs 127-128; Figs.6 and 12), the optical assembly comprising: an aperture layer having of discrete apertures (paragraph 115 and Fig.10; the upper electrode 402 has an opening to allow input light 410 to pass through to the active region of the APD 400; further Lachapelle discloses in paragraphs 127-128 that the optical receiver [140, 600] includes multiple detectors [multiple SPADs], wherein the APD of Fig.10 can be implemented in the detector array 600) arranged along a focal plane of the bulk receiver optic (paragraph 58); an array of photosensors disposed behind the aperture layer (Figs.10 and 12); and a non-uniform optical filter layer (paragraph 120) configured to allow different micro-optic channels to measure different ranges of wavelengths (paragraphs 127-128).
Regarding claim 5, the limitation therein is disclosed in paragraph 5 of LaChapelle.
Regarding claim 6, the limitation therein is shown in Figs.6 and 12 of LaChapelle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle in view of Geelen et al (US 9,366,573).
Regarding claims 2-4, although Lachapelle does not specifically mention the use of a stepwise optical filter, such use is well known in the art as disclosed by Geelen et al (Fig.17) and the specific type of an optical filter utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.  

Allowable Subject Matter
Claims 10, 13-20 and 22 are allowed.
Claims 7-9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7-9, 10-16, 21 and 22, the prior art fails to disclose or make obvious an optical system comprising, in addition to the other recited features of the claim, the details and functions of a bulk receiver optics, a plurality of micro-optic receiver channels, an aperture layer, an array of photosensors, a non-uniform optical filter layer and a plurality of lenses in the manner recited in claims 7, 10, 11 or 13.  Regarding claims 17-20, the prior art fails to disclose or make obvious an optical system comprising, in addition to the other recited features of the claim, the details and functions of a bulk receiver optics, a plurality of micro-optic receiver channels, a monolithic ASIC including a processor, a memory and a plurality of photosensors, an aperture layer, a plurality of lenses and a non-uniform optical filter layer in the manner recited in claim 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878